Case 1:20-cv-01342-RM-STV Document 31 Filed 08/18/20 USDC Colorado Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-01342-RM-STV

  WILDEARTH GUARDIANS,
  SIERRA CLUB,
  CENTER FOR BIOLOGICAL DIVERSITY,
  and
  HIGH COUNTRY CONSERVATION ADVOCATES,

           Plaintiffs,

  v.

  MOUNTAIN COAL COMPANY, and
  ARCH RESOURCES, INC.,

         Defendants.
    ___________________________________________________________________________

                         AMENDED SCHEDULING ORDER
    ___________________________________________________________________________

  1.       DATE OF CONFERENCE AND APPEARANCES OF COUNSEL

           The Scheduling Conference is scheduled for August 18, 2020 at 9:15 AM telephonically

  before Magistrate Judge Scott T. Varholak.

  Attorneys appearing on behalf of Plaintiffs:

  Neil Levine
  Public Justice
  4404 Alcott Street
  Denver, Colorado 80211

  David Nicholas
  20 Whitney Road
  Newton, Massachusetts 02460

  Attorneys appearing on behalf of Defendants:

  Keith Tooley
  James W. Sanderson
  Welborn Sullivan Meck & Tooley, P.C.



  {00822176.2}
Case 1:20-cv-01342-RM-STV Document 31 Filed 08/18/20 USDC Colorado Page 2 of 11




  1125 17th Street, Suite 2200
  Denver, CO 80202

  2.     STATEMENT OF JURISDICTION

         Plaintiffs: This Court has subject matter jurisdiction under the Clean Air Act’s citizen

         suit provision, 42 U.S.C. § 7604(a)(1) and (3) and 28 U.S.C. § 1331 (federal question).

         Defendants: 28 U.S.C. § 1331.

  3.     STATEMENT OF CLAIMS AND DEFENSES

  The parties present their respective positions below.

         Plaintiffs: Defendants Mountain Coal Company and Arch Resources (Mountain Coal)

         own and operate the West Elk Mine in Gunnison County, Colorado and are doing so

         without the required Clean Air Act permits. More specifically, Mountain Coal did not

         secure a Prevention of Significant Deterioration preconstruction permit before

         constructing the Mine’s expansion (First Claim), 42 U.S.C. § 7479(a)(1), 5 C.C.R. §

         1001-5:3D.II(A)(25)(a), and failed to obtain a Title V operating permit before operating

         the Mine (Second Claim), 2 U.S.C. § 7661a(a), 5 C.C.R. § 1001-5:3C.II.A.1

                 Through these permits, emissions of volatile organic compounds (which create

         smog or ozone pollution) and methane (a greenhouse gas that is more potent than carbon

         dioxide in contributing to climate change) are regulated and reduced. Without them,

         there are no emission limitations, no monitoring or reporting of emissions, and no public

         oversight. Plaintiffs’ two claims work in tandem to ensure the Mine is properly permitted

         before Mountain Coal can expand and operate the Mine.

                 Plaintiffs-environmental groups have members who are adversely affected by the

         Mine’s violations and operations. Plaintiffs seek declaratory and injunctive relief, civil

         penalties, and costs of litigation (including reasonable attorneys’ and expert witness fees).



                                                   2
Case 1:20-cv-01342-RM-STV Document 31 Filed 08/18/20 USDC Colorado Page 3 of 11




         In assessing civil penalties, district courts must consider the following factors: the

         seriousness of the violation or violations, the economic benefit (if any) resulting from the

         violation, any history of such violations, any good-faith efforts to comply with the

         applicable requirements, the economic impact of the penalty on the violator, and such

         other matters as justice may require. 42 U.S.C. § 7413(e).

         Defendants: Plaintiffs’ claims are time barred by the statute of limitation applicable to

         Citizens’ suits brought pursuant to 42 U.S.C. § 7604. Plaintiffs cannot establish the

         elements of their claims. Historically, neither the federal government nor any state has

         applied the asserted Plaintiffs’ alleged requirements to an underground coal mine, and

         ordinary mining has been conducted at West Elk Mine for decades. Plaintiffs’ claims are

         also barred by the fair notice doctrine and Defendants’ reasonable reliance on

         pronouncements by the state of Colorado. Moreover, Plaintiffs’ claims are barred

         because some are not ripe, others are moot, and Plaintiffs’ claims are barred in whole or

         in part by claim preclusion or issue preclusion. Defendants reserve the right to assert

         additional defenses if an answer is required.

  4.     UNDISPUTED FACTS

         The following facts are undisputed and the parties have agreed to enter into a stipulation

  regarding these facts:

         Mountain Coal Company (“MCC”) owns and operates the West Elk Mine (“Mine”).

         MCC applied for a Title V operating permit for the Mine on March 30, 2020.

         MCC applied for an APCD construction permit on January 16, 2020.

         MCC has reported the Mine’s annual emissions of methane to EPA each year since 2011.




                                                   3
Case 1:20-cv-01342-RM-STV Document 31 Filed 08/18/20 USDC Colorado Page 4 of 11




         WildEarth Guardians, Sierra Club, Center for Biological Diversity, and High Country
         Conservation Advocates are non-profit environmental groups with stated purposes that
         include promoting clean air and protecting public lands.

         Plaintiffs’ members recreate in and enjoy the wilderness area, roadless areas, and other
         national forest lands located near the Mine.

  To reduce the discovery burden on the parties and the Court, Plaintiffs and Defendants agree to

  continue to consider stipulated facts.

  5.     COMPUTATION OF DAMAGES

         The Clean Air Act citizen suit does not authorize plaintiffs to seek damages, but rather

  authorizes district courts to impose civil penalties against Defendants, up to $101,439 per

  violation per day. 42 U.S.C. § 7604(a), (g)(2) and § 7413(b) & (e); 40 C.F.R. § 19.4; 28 U.S.C §

  2461; 31 U.S.C. § 3701; 85 Fed. Reg. 1751 (Jan. 20, 2020).

  6.     REPORT OF PRECONFERENCE DISCOVERY AND MEETING UNDER FED.
         R. CIV. P. 26(f)

         a. Date of Rule 26(f) meeting: July 28, 2020.

         b. Names of each participant and party he/she represented:

                 Attorneys appearing on behalf of Plaintiffs were Neil Levine and David Nicholas.

             Attorneys appearing on behalf of Defendants were Keith Tooley and Jim Sanderson.

         c. Statement as to when Rule 26(a)(1) disclosures were made or will be made:

                 September 22, 2020.

         d. Proposed changes, if any, in timing or requirement of disclosures under Fed. R. Civ.
            P. 26(a)(1):

                 The parties are proposing a September 22, 2020 date for disclosures in

             consideration of ongoing briefing on Defendants’ Motion to Dismiss. ECF Doc. 18.

         e. Statement concerning any agreements to conduct informal discovery:

                 The parties have not made any agreements regarding informal discovery.



                                                  4
Case 1:20-cv-01342-RM-STV Document 31 Filed 08/18/20 USDC Colorado Page 5 of 11




           Defendants have provided Plaintiffs with permit applications Mountain Coal has

           submitted to the Colorado Department of Health and Environment, Air Pollution

           Control Division.

               A number of documents that Plaintiffs intend to rely on to prosecute their claims

           are publicly available through the Colorado Department of Public Health, Air

           Pollution Control Division, Colorado Department of Natural Resources, Division of

           Reclamation, Mining and Safety, and the Environmental Protection Agency. In

           addition, Plaintiffs intend to rely on documents found in “administrative records”

           prepared by the U.S. Bureau of Land Management, U.S. Forest Service, and U.S.

           Office of Surface Mining and other publicly available documents obtainable from

           federal agencies.

        f. Statement concerning any other agreements or procedures to reduce discovery and
           other litigation costs, including the use of a unified exhibit numbering system:

               The parties will use Bates numbering systems to index documents produced in

           discovery, with Plaintiffs beginning at WEG000001 and Defendant at MCC000001.

               The parties agree to utilize a unified exhibit numbering system for deposition

           exhibits.

               The parties agree to produce a privilege log sufficient to allow for substantive

           discussions over the documents or information for which a privilege is asserted. The

           parties agree that they will attempt to resolve disputes regarding the assertion of a

           privilege between themselves before engaging the Court. The parties agree that their

           communications with any litigation or outside counsel in this or other cases need not

           be listed on the privilege log.

               In producing responsive documents, the parties agree to reasonably designate



                                                 5
Case 1:20-cv-01342-RM-STV Document 31 Filed 08/18/20 USDC Colorado Page 6 of 11




           which documents or files are responsive to particular requests for production.

               The parties are preparing a Stipulated Protective Order addressing confidentiality

           issues to be submitted to the Court for approval.

        g. Statement as to whether the parties anticipate that their claims or defenses will
           involve extensive electronically stored information, or that a substantial amount of
           disclosure or discovery will involve information or records maintained in electronic
           form:

               The parties anticipate that there will likely be a modest amount of electronically

           stored information relevant to their claims, requested remedies, and defenses.

               The parties agree that all ESI shall be produced in a searchable PDF format,

           including e-mails and their attachments. E-mail attachments shall be produced

           immediately following the email to which they relate (and numbered consecutively

           with the related email). The parties are not obligated to produce metadata. The

           parties agree that spreadsheets and non-imageable files will be produced in native

           format, subject to confidentiality provisions of a protective order and assertions of

           privilege.

        h. Statement summarizing the parties’ discussions regarding the possibilities for
           promptly settling or resolving the case:

               The parties have discussed settlement. However, based on those discussions, the

           parties do not believe prompt settlement is likely at this time. They will continue to

           consider settlement opportunities as they arise.

  7.    CONSENT

        The parties have not consented to the exercise of jurisdiction of a magistrate judge.




                                                 6
Case 1:20-cv-01342-RM-STV Document 31 Filed 08/18/20 USDC Colorado Page 7 of 11




  8.    DISCOVERY LIMITATIONS

        a. Modifications which any party proposes to the presumptive numbers of depositions or
           interrogatories contained in the Federal Rules:

               The parties do not anticipate the need for either party to exceed the numerical

           limits for depositions, Fed. R. Civ. P. 30(a)(2)(A)(l), and interrogatories, Fed. R. Civ.

           P. 33(a)(l). Each side may take up to ten depositions (including experts) and each

           side may serve up to fifty interrogatories, including discrete subparts.

        b. Limitations which any party proposes on the length of depositions:

               The parties agree that depositions should be limited to no more than seven hours

           each over one day, Fed. R. Civ. P. 30(d)(l). Plaintiffs anticipate the possibility that

           more time may be requested for deposing Defendants’ Rule 30(b)(6) designated

           representative(s) depending on who and how many representatives Defendant

           designates. The parties will confer at the time Defendants’ representative(s) are

           designated and Plaintiffs reserve the right to move for additional time for Rule

           30(b)(6) depositions. Likewise, Defendants reserve the right to oppose such

           additional time.

        c. Limitations which any party proposes on the number of requests for production
           and/or requests for admissions:

               Each side may serve no more than sixty requests for production and seventy-five

           requests for admissions.

               Requests for Admissions directed at authenticating specified documents are not

           subject to this limitation but shall not exceed twenty-five in number.

        d. Other Planning or Discovery Orders:

           The parties are preparing a Stipulated Protective Order for Court approval.




                                                 7
Case 1:20-cv-01342-RM-STV Document 31 Filed 08/18/20 USDC Colorado Page 8 of 11




  9.    CASE PLAN AND SCHEDULE

        The parties present their respective positions where there is disagreement.

        a. Deadline for Joinder of Parties and Amendment of Pleadings: October 1, 2020.

        b. Discovery Cut-Off:
                                                                          Fact
               Plaintiffs:    Fact Discovery-March 1, 2021
                                                                        April 2, 2021
                              Expert Discovery-May 15, 2021

               Defendants:    Fact Discovery-June 1, 2021                  Expert
                              Expert Discovery-September 15, 2021
                                                                           July 2, 2021
        c. Dispositive Motion Deadline:
                                                                        Dispositives
               Plaintiffs:    June 15, 2021                           July 30, 2021
               Defendants:    October 15, 2021

        d. Expert Witness Disclosure:

               1. The parties shall identify anticipated fields of expert testimony, if any.

               Plaintiffs anticipate using experts to address: civil penalties (including assessing

           the economic benefit of non-compliance); underground coal mining and emissions of

           VOCs and methane; technologies and other methods available to curtail VOC and

           methane emissions; environmental harms.

               Defendants presently anticipate using experts to address: engineering; mining;

           mine safety, planning and practice; mine policy and permitting; and mine economics.

               2. Limitations which the parties propose on the use or number of expert
                  witnesses:

                       Five per side.

               3. The parties shall designate all experts and provide opposing counsel and any
                  pro se parties with all information specified in Fed. R. Civ. P. 26(a)(2) on or
                  before:
                                                         Affirmative
                       Plaintiffs: March 15, 2021
                                                            May 3, 2021


                                                 8
Case 1:20-cv-01342-RM-STV Document 31 Filed 08/18/20 USDC Colorado Page 9 of 11




                        Defendants: July 15, 2021

                    This includes information applicable to “Witnesses Who Must Prepare a
                    Written Report (Rule 26(a)(2)(B)) and “Witnesses Who Do Not Provide a
                    Written report” (Rule 26(a)(2)(C)).

                4. The parties shall designate all rebuttal experts and provide opposing counsel
                   and any pro se party with all information specified in Fed. R. Civ. P. 26(a)(2)
                   on or before:

                        Plaintiffs: April 30, 2021
                                                                  Rebuttal
                        Defendants: August 27, 2021
                                                                    June 11, 2021
        e. Identification of Persons to be Deposed:

            Plaintiffs: Defendants’ experts, individuals identified in publicly available documents

        and Defendants’ initial disclosures, and Defendants’ 30(b)(6) representatives. Plaintiffs

        reserve the right to update this list as discovery moves forward.

            Defendants: Plaintiffs’ experts, Plaintiffs’ personnel, Plaintiffs’ Rule 30(b)(c)

        representatives, state and federal regulators. Defendants reserve the right to update this

        list if discovery moves forward.

        f. Deadline for Interrogatories, Requests for Production of Documents, and Requests for
           Admissions:

            written discovery shall be served such that responses are due 45 days before the

        discovery deadline.




  10.   DATES FOR FURTHER CONFERENCES

        a. Status conferences will be held in this case at the following dates and times:

            _______________________________________________________.




                                                     9
Case 1:20-cv-01342-RM-STV Document 31 Filed 08/18/20 USDC Colorado Page 10 of 11




                                                                       9/23/2021
          b. A final pretrial conference will be held in this case on ____________at 9:30 a.m. A
             Final Pretrial Order shall be prepared by the parties and submitted to the court no later than
             seven (7) days before the final pretrial conference.

  11.     OTHER SCHEDULING MATTERS

          a. Identify those discovery or scheduling issues, if any, on which counsel after a good
             faith effort, were unable to reach an agreement:

              Any disputes between the parties are identified in the sections above, with the parties’

              respective positions set forth.

          b. Anticipated length of trial and whether trial is to the court or jury:

              7 days.    Trial will be to the court.

          c. Identify pretrial proceedings, if any, that the parties believe may be more efficient or
             economically conducted in the District Court’s facilities at 212 N. Wahsatch Street,
             Colorado Springs, Colorado; Wayne Aspinall U.S. Courthouse/Federal Building, 402
             Rood Avenue, Grand Junction, Colorado; or the U.S. Courthouse/LaPlata County
             Courthouse, Suite 150, 1060 E. 2nd Avenue, Durango, Colorado:

              None.

  12.     NOTICE TO COUNSEL AND PRO SE PARTIES

          The parties filing motions for extension of time or continuances must comply with

  D.C.COLO.LCivR 6.1(c) by submitting proof that a copy of the motion has been served upon the

  moving attorney’s client, all attorneys of record, and all pro se parties.

          Counsel will be expected to be familiar and to comply with the Pretrial and Trial

  Procedures or Practice Standards established by the judicial officer presiding over the trial of this

  case.

          With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

          Counsel and unrepresented parties are reminded that any change of contact information

  must be reported and filed with the Court pursuant to the applicable local rule.




                                                       10
Case 1:20-cv-01342-RM-STV Document 31 Filed 08/18/20 USDC Colorado Page 11 of 11




  13.    AMENDMENTS TO SCHEDULING ORDER

         This scheduling order may be altered or amended only upon a showing of good cause.
                                  18th         August
  DATED at Denver, Colorado, this ____ day of _________, 2020.

                                                      BY THE COURT:

                                                      _________________________________
                                                      United States Magistrate Judge

  APPROVED:
  Attorneys appearing on behalf of Plaintiffs:

  /s/ Neil Levine
  Neil Levine
  Public Justice
  4404 Alcott Street
  Denver, Colorado 80211
  nlevine@publicjustice.net

  David Nicholas
  20 Whitney Road
  Newton, Massachusetts 02460
  Dnicholas100@gmail.com

  Attorneys appearing on behalf of Defendants:

  Keith D. Tooley
  James W. Sanderson
  Julie A. Rosen
  Jens Jensen
  Welborn Sullivan Meck & Tooley, P.C.
  1125 17th Street, Suite 2200
  Denver, Colorado 80202
  303-830-2500
  ktooley@wsmtlaw.com
  jsanderson@wsmtlaw.com
  jrosen@wsmtlaw.com
  jjensen@wsmtlaw.com




                                                 11
